EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter A. Jackman on August 6, 2021.

The application has been amended as follows: 

Claim 63 has been amended as follows:
63.	A method of high throughput screening of multiple microbiota samples from a human subject, soil, or animal for metaproteomic analysis of said samples comprising: 
providing a plurality of microbiota samples from one or more human subjects, soil, or 
animals in culture; 
spiking said culture of plurality of microbiota samples with an isotope-labelled standard, 
which comprises a microbiota from a given human, soil, or animal microbiota sample labelled with an isotope; 
performingon the culture of plurality of microbiota samples and the isotope-labelled standard to identify changes in the microbiomes of said plurality of microbiota samples; 
selecting said microbiomes exhibiting the identified changes; and 


Claim 81 has been amended as follows:
81.	A method of high throughput screening of multiple microbiota samples from a human subject, soil, or animal for metaproteomic analysis of said samples comprising: 
providing a plurality of microbiota samples from one or more human subjects, soil, or 
animals; 
spiking 
which comprises a microbiota from a given human, soil, or animal microbiota sample 
labelled with an isotope; 
performingon the plurality of microbiota 
samples and the isotope-labelled standard to identify changes in the microbiomes of said 
plurality of microbiota samples; 
selecting said microbiomes exhibiting the identified changes; and 
analyzing the selected microbiomes to characterize the changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art are Goodman (PNAS. 2011. 108(15): 6252-6257 and 17 pages of Supporting Information), Verberkmoes (The ISME Journal. 2009. 3: 179-189), and Pan (Molecular and Cellular Proteomics. 2011. 10(4): M110-006049. Listed on IDS filed 12/13/18), last cited in the Nonfinal Office Action mailed September 17, 2020.  Goodman discloses evaluating the representation of readily cultured phylotypes in the human gut microbiota and profiling the dynamics of these cultured communities in a mammalian gut ecosystem (page 6252, 
Verberkmoes discusses the limitations of metagenomics (abstract; page 180, left column, first full paragraph), and then discloses metaproteomics (abstract).  The shotgun metaproteomic approach taught in Verberkmoes is summarized in Figure 1 on page 181.  Verberkmoes differs from the claimed invention in that Verberkmoes does not expressly disclose spiking a culture of plurality of microbiota samples (or a plurality of microbiota samples, as required by instant claim 81) with an isotope-labelled standard, which comprises a microbiota from a given human, soil, or animal microbiota sample labelled with an isotope.  
Pan discusses stable isotope probing (SIP) that is used to elucidate metabolic activities in microbial communities (page 1, first paragraph).  Pan discloses a proteomic SIP method that can determine 15N atom% of thousands of identified proteins from multiple strains and species in a model microbial community (page 1, last paragraph).  Pan differs from the claimed invention in that Pan does not expressly disclose spiking a culture of plurality of microbiota samples (or a 15NH4)2SO4 and 0.0638 g of unlabeled (NH4)2SO4 as the sole nitrogen source in order to obtain about 50% 15N-enriched standard culture (page 2, left column, first full paragraph) – thus the acid mine drainage community culture is cultivated in a 15N-containing medium.
Additionally, Applicant’s arguments filed July 14, 2021, in particular the arguments on page 9, last paragraph through page 10, second paragraph, are persuasive with respect to the rejection under 35 U.S.C. 112(a) of the Final Office Action mailed May 15, 2021.  Therefore, the rejection under 35 U.S.C. 112(a) has been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651                

/RENEE CLAYTOR/            Supervisory Patent Examiner, Art Unit 1651